DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Office Action is in response to the Applicant's reply filed December 2, 2020 to the Office action mailed on September 3, 2020.
Response to Arguments
Applicant’s arguments over the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is not persuasive.  Applicant argues that the individual components are taught throughout the specification. The Examiner states the Applicant does have support for specific formulations for example in Tables 1 and 2, but a specific aqueous oral pharmaceutical composition consisting of: a) .    phenylephrine; b).    acetaminophen; c) .    dextromethorphan; d)      diphenhydramine; e)    guaifenesin; f) .    doxylamine; g) .    brompheniramine; h)      artificial sweetener; i)     xanthan; j) .    citric acid; k) .    edetate disodium; l) .    sodium  benzoate; m)     sodium citrate; n) .    propylene glycol; o) .    flavoring; p) .    coloring; q)      water; r) .    propyl gallate; s) .    18% to about 30% glycerin; and t) .    up to about 10% sorbitol; wherein the glycerin to sorbitol ratio is about 2:1 to about 10:1; and wherein the composition is not a suspension, is not supported in the specification.  
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claims 21-41 over Dickerson et al. (US 2005/0266031) is not persuasive. 

The rejection is herewith maintained.  Applicant states the claims have been amended to commensurate in scope with the unexpected results. The Examiner respectfully reiterates Applicant that the specification (see example 3) does provide evidence of unexpected results in that the specific composition and amount/ ratio claimed result in much less degradation of phenylephrine. However, Applicant’s claims do not commensurate in scope with the arguments.  Absent a clear showing of surprising and unexpected results the combination of actives is rendered obvious over the prior art references. 
Applicant’s state that the provisional ODP rejection be held in abeyance until patentable subject matter is determined.  The rejection is herewith maintained.   
The rejections are as below: 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has no support in the specification for a specific aqueous oral pharmaceutical composition consisting of: a) .    phenylephrine; b)     acetaminophen; c) .    dextromethorphan; d)      diphenhydramine; e)     guaifenesin; f) .    doxylamine; g) .    brompheniramine; h)      artificial sweetener; i)  xanthan; j) .    citric acid; k) .    edetate disodium; l) .    sodium  benzoate; m)   sodium citrate; n) .    propylene glycol; o) .    flavoring; p) .    coloring; q)      water; r) .    propyl gallate; s) .    18% to about 30% glycerin; and t) .    up to about 10% sorbitol; wherein the glycerin to sorbitol ratio is about 2:1 to about 10:1; and wherein the composition is not a suspension.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dickerson et al. (US 2005/0266031).
Dickerson et al. an oral liquid pharmaceutical composition comprising: a. a suspending system which comprises an aqueous composition which includes an aqueous medium, about 0.1 g/100 mL to about 0.5 g/100 mL xanthan gum and about 0.5 g/100 mL to about 3.0 g/100 mL microcrystalline cellulose/carboxymethylcellulose sodium; b. at least one first pharmaceutical active which is substantially insoluble in the aqueous composition; and c. a density adjusting agent; further comprising at least one second pharmaceutical active which is soluble in the aqueous composition. The pharmaceutical composition’s density adjusting agent comprises 10 g/100 mL to about 50 g/100 mL glycerin and about 10 g/100 mL to about 50 g/100 mL sorbitol. The first pharmaceutical active is selected from the group consisting of Ibuprofen, Ketoprofen, Naproxen, Celecoxib, Rofecoxib, Valdecoxib, Nabumetone, Glimepiride, Diclofenac, Piroxicam, Meloxican and a mixture thereof. The second pharmaceutical active is selected from the group consisting of pseudoephedrine, phenylephrine, chlorpheniramine, dextromethorphan, brompheniramine, diphenhydramine and a mixture thereof (See claim 1-10). Exemplified are compositions comprising IPropyl Gallate NF (Progallin P-Drum) 0.00500, Micronized Sucralose Powder NF, Edetate Disodium, Citric Acid Hydrous USP 0.750, and Flavor (see tables 1 and 2), sweetners 
It would be obvious to one of ordinary skill in the art to incorporate the combine the actives of Dickerson et al.  The motivation comes from the teaching of Dickerson et al. that the actives are useful in the liquid pharmaceutical for treatment of pain and discomfort associated with at least one of headache, body ache, cold symptoms, flu symptoms, and allergy symptoms in humans.  A skilled artisan would have reasonable expectation of successfully producing similar efficacy and results.

Claims 21-38, and 42-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jaeger et al. (US 2006/0121066) in view of Dickerson et al. (US 2005/0266031).
Jaeger et al. teaches a pharmaceutical composition having a pH of from about 2.0 to about 5.0 comprising (i) a liquid excipient base containing in 100 ml about 50 mg to about 300 mg of sucralose to mask a bitter taste of any active ingredients; and (ii) at 
Jaeger et al. fails to specifically teach the antioxidant propyl gallate, edetate disodium or xanthan gum.
Dickerson et al. an oral liquid pharmaceutical composition comprising: a. a suspending system which comprises an aqueous composition which includes an aqueous medium, about 0.1 g/100 mL to about 0.5 g/100 mL xanthan gum and about 0.5 g/100 mL to about 3.0 g/100 mL microcrystalline cellulose/carboxymethylcellulose sodium; b. at least one first pharmaceutical active which is substantially insoluble in the aqueous composition; and c. a density adjusting agent; further comprising at least one second pharmaceutical active which is soluble in the aqueous composition. The pharmaceutical composition’s density adjusting agent comprises 10 g/100 mL to about 50 g/100 mL glycerin and about 10 g/100 mL to about 50 g/100 mL sorbitol. The first pharmaceutical active is selected from the group consisting of Ibuprofen, Ketoprofen, Naproxen, Celecoxib, Rofecoxib, Valdecoxib, Nabumetone, Glimepiride, Diclofenac, Piroxicam, Meloxican and a mixture thereof. The second pharmaceutical active is selected from the group consisting of pseudoephedrine, phenylephrine, chlorpheniramine, dextromethorphan, brompheniramine, diphenhydramine and a mixture thereof (See claim 1-10). Exemplified are compositions comprising IPropyl Gallate NF (Progallin P-Drum) 0.00500, Micronized Sucralose Powder NF, Edetate Disodium, Citric Acid Hydrous USP 0.750, and Flavor (see tables 1 and 2), sweetners [0042,  xanthan gum [0020] EDTA, Sodium Citrate, propylene glycol, flavoring and 
Therefore, it would be obvious to one of ordinary skill in the art to incorporate the use the antioxidant propyl gallate, edetate disodium or xanthan gum.  The motivation comes from the teaching of Dickerson et al. that a similar composition comprises propyl gallate in 0.1 mg/ml to 10 mg/ml and further that viscosity modifying agents are also useful.  A skilled artisan would have reasonable expectation of successfully producing an oral composition with the preferred antioxidant and viscosity properties.
Claims 39-43 rejected under 35 U.S.C. 103(a) as being unpatentable over Jaeger et al. (US 2006/0121066).
Jaeger et al. teaches a pharmaceutical composition having a pH of from about 2.0 to about 5.0 comprising (i) a liquid excipient base containing in 100 ml about 50 mg to about 300 mg of sucralose to mask a bitter taste of any active ingredients; and (ii) at least one pharmaceutically active compound selected from the group consisting of antihistamines, decongestants, antitussives, expectorants, antibiotics, antineoplastics, non-steroidal anti-inflammatory drugs (NSAIDs) and analgesic drugs, said pharmaceutically active compound being dissolved or suspended in the liquid excipient base. The composition comprises sucralose.  The pharmaceutically active compound is a decongestant selected from the group consisting of pseudoephedrine HCl, phenylpropanolamine and phenylephrine, acetominophen guaifenesin Dextromethorphan, diphenhydramine.   The pharmaceutically active compound is an expectorant selected from the group consisting of oterpin hydrate, guaifenesin, potassium iodide, potassium citrate and potassium 
Although, Jaeger teaches 15% glycerin, the reference does not specify the 18% glycerin.
The determination of optimal or workable concentration of the glycerin by routine experimentation is obvious. One having ordinary skill in the art would have been motivated to do this to obtain the desired humectants properties of the composition. A prima facie case of obviousness exists where the claimed ranges and prior art ranges . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-43 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-13 of US 9005652.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending claims are drawn chewable composition comprising: a). about 2.5 mg/dosing unit phenylephrine; b). sucralose; c.) brompheniramine maleate; c). a matrix comprising substantially aldehyde-free 
The determination of optimal or workable concentrations and/or ratios of ingredients by routine experimentation is obvious absent showing of criticality of the claimed concentrations and ratios, especially because the claimed ranges overlap.
Claims 21-43, are provisionally rejected on the ground of nonstatutory double patenting over claims 1-13 of US APPLI.C 15653675.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending claims are drawn chewable composition comprising: a). about 2.5 mg/dosing unit phenylephrine; b). sucralose; c.) brompheniramine maleate; c). a matrix comprising substantially aldehyde-free excipients and an substantially aldehyde-free flavorant; and d.) wherein the composition is free of sodium benzoate, sorbates, salts of edetate (EDTA), benzaldionium chloride and parabens and further comprises less than 2.5% wt/wt total isoquinolines and maintains said level of isoquinolines for at least 24 months.
The determination of optimal or workable concentrations and/or ratios of ingredients by routine experimentation is obvious absent showing of criticality of the claimed concentrations and ratios, especially because the claimed ranges overlap.
Conclusion
	No claims allowed.

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya, can be reached on (571) 272-0629. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627